The opinion of the court was delivered by
Steele, J.
The claimant filed in the court below a motion to quash, and also a motion in arrest. Doth were overruled. To this action and to the'instructions of the court to the jury the claimant excepts.
Both motions are founded upon alleged defects and informalities in the complaint, warrant and ofiicer’s return.
I. 1. The first objection, which is urged, to the complaint and warrant, is that they “mention several distinct buildings and places” to be searched. It is not to be supposed that the statute could be so interpreted as to warrant a search without the requisite complaint on oath that some specified place is reasonably believed to be the-depository of liquors for unlawful purposes. A designation of a street or a neighborhood would be insufficient. In this case the complaint and warrant designate substantially the American Hotel and the adjacent outbuildings appurtenant to it, and together constituting the American Hotel premises.
This is the designation of a single establishment, and is sufficiently specific. To adopt a narrower view would not only render the statute ineffective, but would be entirely inconsistent with the idea of a search, for which the statute is intended to provide. The complainants, in such cases, are not presumed to be familiar with the‘exact locality in the establishment where the liquor is kept, although they may be well satisfied it is kept upon the premises. The statute re*391quires the complainant to set out the suspected “ building or place.” The word “ place ” must receive a reasonable interpretation, not so broad as to encourage a looseness of proceedure, nor so narrow as to prevent the search of the entire premises occupied and used by a person in the ordinary course of his business as an inn-keeper.
2. The description of the locality of the establishment is objected to as vague and uncertain. It is evident that the designation of a public hotel by its name, accompanied by a statement of the town or municipality in which it is situated, is ordinarily no more likely to be misunderstood, and no more susceptible of mistake, than even a description by metes and bounds. It is a particular description. If the main hotel is described with sufficient particularity, it is clear the out buildings are also, being set out as adjacent to the hotel and forming a portion of the hotel premises.
3. The complaint and warrant follow the forms prescribed by statute. The objection to these forms cannot be entertained unless they are in some way substantially inconsistent with the terms of the statute. That this is the case is urged upon the ground that section 22 provides for the condemnation of only such liquor as is intended for illegal sale, while the statutory forms, which the proceedings follow, relate to liquors intended for distribution as well as sale. The complaint and warrant exceed the authority of section 22, but that is not the only section which warrants seizure and condemnation. Section 1 provides that all intoxicating liquors brought within this state and intended for sale or distribution to others unlawfully, shall be subject to seizure and forfeiture as provided in section 22. The different sections of the statute, including that which provides the forms, must be construed together. Although there is an evident omission in the General Statutes of some of the former provisions upon this subject, it remains clear that, under certain circumstances at least, liquors intended for distribution or gift, may still be liable to condemnation, and that no more definite form of complaint against such liquor is contemplated by the law than the general form which is provided by statute, and is adopted here. If the proof in such a case should fail to disclose all the circumstances necessary to make a case under the statute against liquors intended for distribution, they cannot be condemned, but these circumstances need not be alleged in *392the complaint with a particulai ity of averment beyond what the statute declares sufficient. The iorm of the complaint and warrant is therefore correct and will apply alike to liquor intended for illegal sale and for illegal distribution.
II. It is not neces'sary to consider those objections to the return of the officer which have already been referred to in connection with the complaint and warrant.
T. The main objection to the return, which does not apply to the other proceedings, is, that the certificate does not state in the language of the complaint that the officer found the liquor under circumstances warranting the belief that it was intended for “ sale or distribution,” but the word sale is omitted. The court cannot supply that word. They can supply no other with any better reason. It then stands that the officer seized the liquor under circumstances warranting belief, on his part, that it was intended for distribution. It thus appears that the officer properly seized it for one of the alternative causes named in the complaint and warrant, and, as we have seen, provided for by statute.
The officer having seized it because he thought it intended for illegal distribution, the court is not thereby confined to a trial of the case under this limitation.
The officer may seize for either of the alternative causes named in his precept and the complaint it follows, as the case may present itself to him upon appearance, and the court or triers condemn for either of the alternative causes, as the case presents itself to them upon proof.
2. The officer’s description of the statute in his return is by the title of the act of 1852, to which the other statutes upon this subject are additions or amendments. This is sufficiently accurate for the purposes of such a return. The- premises searched are sufficiently set forth by relation or reference to the warrant, and the character of the property taken is not left doubtful by the averment in the return that all the bottles, casks and barrels contained intoxicating liquor.
IIT. The next objections are to the alleged defects in the proof, and to the submission of the case to the jury without evidence upon certain points.
*3931. Whether the complainants were legal voters in Burlington as they describe themselves, was not put in issue. Their authority, or the authority of any prosecutor is, not in issue upon a trial to the> jury of the liability of the party or thing prosecuted, unless the question is in some way involved by the nature of the prosecution. It must be raised by proper pleadings or by motion, when, as in this case, it is not so essentially involved.
2. The evidence of Flanagan, who served the process, refers 'to his return and to the warrant, which were before the jury, and he says that, as sheriff of Chittenden County, he served the warrant and searched the American Hotel premises.
We think the jury had a right to understand that he searched the American Hotel premises in Burlington, which are described in the papers he testified to having served.
3. The last objection is that there was no evidence to prove that the liquor which was seized was intoxicating. The witnesses describe it as “ liquor.” They say it was put up in jugs, bottles, demijohns and barrels, and marked “Old Medford,” “Old Bourbon,” “Rye Whiskey,” and in other ways not entirely inconsistent with the theory of the prosecution — that it smelled like liquor, that there was a counter where it was found, that the place was furnished with tumblers, sugar, peppermint, and toddy-sticks; that there were men on both sides the counter, and that those on one side were drinking. The evidence of all these facts, taken together, tended to show that the liquors were intoxicating, and kept for sale, and the court was warranted in■ submitting it as such to the jury.
The result is, we find no error, and the judgment of the county court is affirmed.